      Case 4:20-cv-05014-RMP       ECF No. 14    filed 05/05/20   PageID.94 Page 1 of 10


1

2                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



3                                                                  May 05, 2020
                                                                       SEAN F. MCAVOY, CLERK

4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     CINDY DICKSON, an individual,
                                                    NO: 4:20-CV-5014-RMP
8                               Plaintiff,

9           v.                                      PROTECTIVE ORDER

10    UNITED AIRLINES, INC., a
      Delaware corporation; SKYWEST
11    AIRLINES, INC., a Utah
      corporation; and DOE
12    DEFENDANTS 1-10,

13                               Defendants.

14

15         BEFORE THE COURT is the parties’ Stipulated Motion for Protective

16   Order, ECF No. 13. A district court may issue protective orders governing

17   discovery upon a showing of good cause. Fed. R. Civ. P. 26(c). Before issuing a

18   stipulated protective order, a district court judge should ensure that the protective

19   order’s restrictions do not infringe on the public’s general right to inspect and copy

20   judicial records and documents. See Kamakana v. City and Cty. of Honolulu, 447

21   F.3d 1172, 1178 (9th Cir. 2006).



     PROTECTIVE ORDER ~ 1
      Case 4:20-cv-05014-RMP       ECF No. 14     filed 05/05/20   PageID.95 Page 2 of 10


1          Having reviewed the protective order and the remaining record, the Court

2    finds good cause to approve the stipulation and enter the agreed-upon protective

3    order. Accordingly, IT IS HEREBY ORDERED that the parties’ Stipulated

4    Motion for Protective Order, ECF No. 13, is GRANTED. The Protective Order in

5    effect is set forth below.

6                                   PROTECTIVE ORDER

7    1.    PURPOSES AND LIMITATIONS

8          Discovery in this action will involve production of confidential, proprietary,

9    or private information for which special protection may be warranted. Accordingly,

10   the parties have stipulated to and petitioned this Court to enter this Stipulated

11   Protective Order. The parties acknowledge that this agreement is consistent with

12   Rule 26(c) of the Federal Rules of Civil Procedure. It does not confer blanket

13   protection on all disclosures or responses to discovery. The protection it affords

14   from public disclosure and use extends only to the limited information or items that

15   are entitled to confidential treatment under the applicable legal principles, and it does

16   not presumptively entitle parties to file confidential information under seal.

17   2.    “CONFIDENTIAL” MATERIAL

18         “Confidential” material shall include, but not necessarily be limited to, the

19   following documents and tangible things produced or otherwise exchanged: Any

20   information, material or document a person or entity in good faith believes

21   constitutes or reveals (1) a trade secret or other confidential research, development,



     PROTECTIVE ORDER ~ 2
      Case 4:20-cv-05014-RMP       ECF No. 14   filed 05/05/20   PageID.96 Page 3 of 10


1    financial, proprietary, or commercial information, (2) a person’s medical records and

2    billing records, (3) a person’s employment records, education, tax records, and other

3    documents that include confidential and/or sensitive personal information, (4) any

4    information copied or extracted from confidential material; (5) all copies, excerpts,

5    summaries, or compilations of confidential material; and (6) any testimony,

6    conversations, or presentations by parties or their counsel that might reveal

7    confidential material. However, the protections conferred by this agreement do not

8    cover information that is in the public domain or becomes part of the public domain

9    through trial or otherwise.

10   3.    ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

11         3.1    Basic Principles. A receiving party may use confidential material that

12   is disclosed or produced by another party or by a non-party in connection with this

13   case only for prosecuting, defending, or attempting to settle this litigation.

14   Confidential material may be disclosed only to the categories of persons and under

15   the conditions described in this agreement. Confidential material must be stored and

16   maintained by a receiving party at a location and in a secure manner that ensures that

17   access is limited to the persons authorized under this agreement.

18         3.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

19   otherwise ordered by the Court or permitted in writing by the designating party, a

20   receiving party may disclose any confidential material only to:

21                (a)   the receiving party's counsel of record in this action, as well as



     PROTECTIVE ORDER ~ 3
      Case 4:20-cv-05014-RMP       ECF No. 14    filed 05/05/20   PageID.97 Page 4 of 10


1                        employees and independent contractor attorneys and office staff
                         of counsel to whom it is reasonably necessary to disclose the
2                        information for this litigation;

3                 (b)    the officers, directors, and employees (including in-house
                         counsel) of the receiving party to whom disclosure is reasonably
4                        necessary for this litigation, unless the parties agree that a
                         particular document or material produced is for Attorney's Eyes
5                        Only and is so designated;

6                 (c)    experts and consultants to whom disclosure is reasonably
                         necessary for this litigation and who have signed the
7                        "Acknowledgment and Agreement to Be Bound" (Exhibit A);

8                 (d)    the court, court personnel, and court reporters and their staff;

9                 (e)    copy or imaging services retained by counsel to assist in the
                         duplication of confidential material, provided that counsel for the
10                       party retaining the copy or imaging service instructs the service
                         not to disclose any confidential material to third parties and to
11                       immediately return all originals and copies of any confidential
                         material;
12
                  (f)    during their depositions, witnesses in the action to whom
13                       disclosure is reasonably necessary and who have signed the
                         “Acknowledgment and Agreement to Be Bound” (Exhibit A),
14                       unless otherwise agreed by the designating party or ordered by
                         the court. Pages of transcribed deposition testimony or exhibits
15                       to depositions that reveal confidential material must be
                         separately bound by the court reporter and may not be disclosed
16                       to anyone except as permitted under this agreement;

17                (g)    the author or recipient of a document containing the information
                         or a custodian or other person who otherwise possessed or knew
18                       the information.

19         3.3    Filing Confidential Material. Before filing confidential material or

20   discussing or referencing such material in court filings, the filing party shall confer

21   with the designating party to determine whether the designating party will remove



     PROTECTIVE ORDER ~ 4
      Case 4:20-cv-05014-RMP       ECF No. 14    filed 05/05/20   PageID.98 Page 5 of 10


1    the confidential designation, whether the document can be redacted, or whether a

2    motion to seal or stipulation and proposed order is warranted. See Kamakana v. City

3    and Cty. of Honolulu, 447 F.3d 1172 (2006).

4    4.    DESIGNATING PROTECTED MATERIAL

5          4.1    Exercise of Restraint and Care in Designating Material for Protection.

6    Each party or non-party that designates information or items for protection under

7    this agreement must take care to limit any such designation to specific material that

8    qualifies under the appropriate standards. The designating party must designate for

9    protection only those parts of material, documents, items, or oral or written

10   communications that qualify, so that other portions of the material, documents

11   (including, but not limited to, answers to interrogatories), items, or communications

12   for which protection is not warranted are not swept unjustifiably within the ambit of

13   this agreement.

14         If it comes to a designating party’s attention that the information or items that

15   it designated for protection do not qualify for protection, the designating party must

16   notify all other parties that it is withdrawing the designation.

17         4.2    Manner and Timing of Designations. Except as otherwise provided in

18   this agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

19   stipulated or ordered, disclosure or discovery material that qualifies for protection

20   under this agreement must be clearly so designated before or when the material is

21   disclosed or produced.



     PROTECTIVE ORDER ~ 5
      Case 4:20-cv-05014-RMP      ECF No. 14    filed 05/05/20   PageID.99 Page 6 of 10


1                (a)    Information in documentary form: (e.g., paper or electronic
                        documents and deposition exhibits, but excluding transcripts of
2                       depositions or other pretrial or trial proceedings), the designating
                        party must affix the word “CONFIDENTIAL” to each page that
3                       contains confidential material. If only a portion or portions of
                        the material on a page qualifies for protection, the producing
4                       party also must clearly identify the protected portion(s) (e.g., by
                        making appropriate markings in the margins).
5
                 (b)    Testimony given in deposition or in other pretrial or trial
6                       proceedings: the parties must identify on the record, during the
                        deposition, hearing, or other proceeding, all protected testimony,
7                       without prejudice to their right to so designate other testimony
                        after reviewing the transcript. Any party or non-party may,
8                       within fifteen days after receiving a deposition transcript,
                        designate portions of the transcript, or exhibits thereto, as
9                       confidential.

10               (c)    Other tangible items: the producing party must affix in a
                        prominent place on the exterior of the container or containers in
11                      which the information or item is stored the word
                        “CONFIDENTIAL.” If only a portion or portions of the
12                      information or item warrant protection, the producing party, to
                        the extent practicable, shall identify the protected portion(s).
13
           4.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
14
     failure to designate qualified information or items does not, standing alone, waive
15
     the designating party's right to secure protection under this agreement for such
16
     material. Upon timely correction of a designation, the receiving party must make
17
     reasonable efforts to ensure that the material is treated in accordance with the
18
     provisions of this agreement.
19
     5.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20
           5.1   Timing of Challenges. Any party or non-party may challenge a
21



     PROTECTIVE ORDER ~ 6
      Case 4:20-cv-05014-RMP       ECF No. 14    filed 05/05/20   PageID.100 Page 7 of 10


1    designation of confidentiality at any time. Unless a prompt challenge to a

2    designating party's confidentiality designation is necessary to avoid foreseeable,

3    substantial unfairness, unnecessary economic burdens, or a significant disruption or

4    delay of the litigation, a party does not waive its right to challenge a confidentiality

5    designation by electing not to mount a challenge promptly after the original

6    designation is disclosed.

7          5.2    Meet and Confer. The parties must make every attempt to resolve any

8    dispute regarding confidential designations without court involvement. Any motion

9    regarding confidential designations or for a protective order must include a

10   certification, in the motion or in a declaration or affidavit, that the movant has

11   engaged in a good faith meet and confer conference with other affected parties in an

12   effort to resolve the dispute without court action. The certification must list the date,

13   manner, and participants to the conference. A good faith effort to confer requires a

14   face-to-face meeting or a telephone conference.

15         5.3    Judicial Intervention. If the parties cannot resolve a challenge without

16   court intervention, the designating party may file and serve a motion to retain

17   confidentiality under Local Civil Rule 7. The burden of persuasion in any such

18   motion shall be on the designating party. Frivolous challenges, and those made for

19   an improper purpose (e.g., to harass or impose unnecessary expenses and burdens

20   on other parties) may expose the challenging party to sanctions. All parties shall

21   continue to maintain the material in question as confidential until the Court rules on



     PROTECTIVE ORDER ~ 7
       Case 4:20-cv-05014-RMP     ECF No. 14    filed 05/05/20   PageID.101 Page 8 of 10


1    the challenge.

2 6.       PROTECTED MATERIAL SUBPOENAED                               OR     ORDERED
           PRODUCED IN OTHER LITIGATION
3
           If a party is served with a subpoena or a court order issued in other litigation
4
     that compels disclosure of any information or items designated in this action as
5
     “CONFIDENTIAL,” that party must:
6
           (a)    notify the designating party in writing and include a copy of the
7                 subpoena or court order;

8          (b)    notify in writing the party who caused the subpoena or order to issue in
                  the other litigation that some or all of the material covered by the
9                 subpoena or order is subject to this agreement. Such notification shall
                  include a copy of this agreement; and
10
           (c)    cooperate with respect to all reasonable procedures sought to be
11                pursued by the designating party whose confidential material may be
                  affected.
12
     7.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13
           If a receiving party learns that, by inadvertence or otherwise, it has disclosed
14
     confidential material to any person or in any circumstance not authorized under this
15
     agreement, the receiving party must immediately: (a) notify in writing the
16
     designating party of the unauthorized disclosures; (b) use its best efforts to retrieve
17
     all unauthorized copies of the protected material; (c) inform the person or persons to
18
     whom unauthorized disclosures were made of all the terms of this agreement; and
19
     (d) request that such person or persons execute the “Acknowledgment and
20
     Agreement to Be Bound” that is attached hereto as Exhibit A.
21



     PROTECTIVE ORDER ~ 8
      Case 4:20-cv-05014-RMP      ECF No. 14    filed 05/05/20   PageID.102 Page 9 of 10


1    8.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL
2
           When a producing party gives notice to receiving parties that certain
3
     inadvertently produced material is subject to a claim of privilege or other protection,
4
     the obligations of the receiving parties are those set forth in Federal Rule of Civil
5
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
6
     may be established in an e-discovery order or agreement that provides for production
7
     without prior privilege review. Parties shall confer on an appropriate non-waiver
8
     order under Fed. R. Evid. 502.
9
     9.    NON-TERMINATION AND RETURN OF DOCUMENTS
10
           Within 60 days after the termination of this action, including all appeals, each
11
     receiving party must return all confidential material to the producing party, including
12
     all copies, extracts and summaries thereof. Alternatively, the parties may agree upon
13
     appropriate methods of destruction. Counsel for the parties may retain copies of
14
     such documents until the expiration of all statutes of limitations for all claims that
15
     might be brought upon the facts of this case or upon the litigation itself including
16
     malpractice claims.
17
           Notwithstanding this provision, counsel are entitled to retain one archival
18
     copy of all documents filed with the court, trial, deposition, and hearing transcripts,
19
     correspondence, deposition and trial exhibits, expert reports, attorney work product,
20
     and consultant and expert work product, even if such materials contain confidential
21



     PROTECTIVE ORDER ~ 9
     Case 4:20-cv-05014-RMP     ECF No. 14    filed 05/05/20   PageID.103 Page 10 of 10


1    material.

2          The confidentiality obligations imposed by this agreement shall remain in

3    effect until a designating party agrees otherwise in writing or a Court orders

4    otherwise.

5          IT IS SO ORDERED. The District Court Clerk is directed to enter this

6    Order and provide copies to counsel.

7          DATED May 5, 2020.

8
                                                s/ Rosanna Malouf Peterson
9                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21



     PROTECTIVE ORDER ~ 10
